Citation Nr: 9914743	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  91-51 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  Entitlement to an increased rating for a left elbow 
injury with degenerative arthritis, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for ankylosis of the 
left wrist, currently evaluated as 40 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of one hand.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the left eye due to VA treatment in March 1995.

REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1957.

The appeal regarding entitlement to an increased rating for a 
left elbow injury with degenerative arthritis initially came 
before the Board of Veterans' Appeals (Board) from a rating 
decision of June 1990 from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in San Juan, Puerto Rico.  
The Board, pursuant to a remand dated in July 1992, in part, 
sought to develop additional evidence concerning the 
veteran's left elbow increased rating claim.  

The issues of entitlement to an increased rating for 
ankylosis of the left wrist and entitlement to special 
monthly compensation (SMC) based on loss of use of one hand 
arise before the Board on appeal of a September 1996 RO 
rating action.

As for the issues of entitlement to a total rating for 
compensation purposes based on individual unemployability as 
well as for entitlement to compensation under 38 U.S.C.A. § 
1151 for blindness of the left eye due to VA treatment in 
March 1995, these arise before the Board from a RO action 
decision dated in November 1996.

The veteran was afforded a personal hearing at the RO in 
September 1997.  

It is also noted that the veteran's claims are currently 
under the jurisdiction of the RO located in St. Petersburg, 
Florida.

The issues concerning entitlement to an increased ratings for 
a left elbow injury with degenerative arthritis and ankylosis 
of the left wrist, entitlement to SMC based on loss of use of 
one hand, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for blindness of the left eye due to VA treatment in 
March 1995 are addressed in the REMAND porion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  Service connection is currently in effect for ankylosis 
of the left wrist, degenerative disk disease of the lumbar 
spine, residuals of a left elbow injury, and left ilium donor 
site residual scarring, evaluated at a combined rating of 70 
percent disabling.  

3.  The veteran has occupational experience as a cake maker, 
driver, and construction laborer for a period of 
approximately 25 years, and last worked full time in May 
1977.  The evidence shows that he completed between two and 
four years of high school.

4.  The service-connected disabilities preclude the veteran 
from obtaining and maintaining substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployablility have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities, 
in essence, render him unemployable.  He states that due to 
his physical disorders he is not able to be trained for any 
type of employment.  See VA Form 9, Appeal to Board of 
Veterans' Appeals, received in July 1997.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection is currently in effect for ankylosis of 
the left wrist, degenerative disk disease of the lumbar 
spine, residuals of a left elbow injury, and left ilium donor 
site residual scarring, with a combined evaluation of 70 
percent assigned.

The veteran's service-connected disabilities are rated as 70 
percent disabling, and he satisfies the schedular criteria 
for a total disability rating for compensation purposes, as 
set forth in 38 C.F.R. § 4.16(a) (1998).  However, since he 
is less than totally disabled, it accordingly must be 
demonstrated that his service-connected disabilities, and 
these disabilities alone, preclude him from obtaining and 
maintaining a substantially gainful occupation.

The regulations that govern the granting of a total rating 
based on individual unemployability due to service-connected 
disabilities impose a certain standard that must be satisfied 
prior to the assignment of such a benefit by the VA.  The 
provisions of 38 C.F.R. § 3.340(a) (1998) stipulate that 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  In addition, the 
assignment of a total rating must be based on a determination 
"that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age."  
38 C.F.R. § 3.341 (a) (1998); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992). 

The question that must be resolved in this case, therefore, 
is whether the veteran's service-connected disabilities 
render it infeasible for him to work.  

The veteran's initial application for a total rating for 
compensation purposes based on individual unemployability, VA 
Form 21-8940, Veterans' Application for Increased 
Compensation Based on Unemployability, was received in 
November 1988.  At that time he reported that he had 
occupational experience as a baker and as a driver beginning 
in 1969.  He reported that he became totally disabled in 1980 
and last worked in 1980.  He indicated that he had completed 
2 years of high school.  It is also noted that a VA Form 21-
8940 subsequently received in June 1995, shows that the 
veteran indicated that he last worked full time in May 1977 
as a construction laborer and that he had completed 4 years 
of high school.

A VA hand, thumb, and fingers examination was conducted in 
December 1997.  At that time the diagnoses included mild left 
wrist pain status post wrist fusion; left ring finger trigger 
finger; left elbow degenerative arthritis, with limitation of 
range of motion; and chronic ulnar nerve irritation status 
post bilateral ulnar nerve transpositions.  

A VA orthopedic examination was afforded the veteran in 
November 1998.  It was indicated that the veteran underwent 
iliac crest bone grafting with left wrist fusion in 1956, and 
that since that time he had experienced intermittent pain 
over the left iliac crest.  The veteran also complained of 
moderate to severe pain at the scar site as well as 
intermittent paresthesias.  A history of herniated disc at 
L4-5 subsequently requiring excision along with fusion was 
also reported.  The veteran complained of worsening lower 
back pain which radiated into the bilateral buttocks region.  
He reported that he was only able to walk approximately 50 
feet before having to stop and lean over.  Examination showed 
a scar (approximately 7 centimeters (cm) in length, and 1 cm 
in width at its widest) in the area of the left iliac crest 
bone.  Some mild hypesthesias over the scar was noted 
together with severe tenderness.  Lumbar back examination 
indicated limited forward flexion to 30 degrees, and the 
inability to extend backwards even to neutral.  Posture was 
noted to be stooped to +10 degrees.  Severe rotation and 
lateral bending was also shown.  The veteran had absent 
patellar reflexes and trace Achilles reflexes, both 
bilaterally.  X-rays were reported to show moderate to severe 
degenerative change, especially in the lower lumbar region at 
L5-S1.  The diagnoses included:  tender left iliac crest bone 
graft site secondary to iliac crest bone graft used for wrist 
fusion; lower back pain with symptoms suggestive of spinal 
stenosis and with evidence of spondylolisthesis at L4-5; and 
severe bilateral knee degenerative joint disease.  The 
physician opined that the veteran's activities were severely 
limited, and that he was wheelchair-bound for 90 percent of 
the time.  He added that the veteran's decreased activity 
tolerance was due to a combination of his back and knee 
problems.  Pain associated with the iliac bone graft scar 
site was reported to be getting worse over the last several 
years.  

It is also noted that the report of VA neurologic examination 
of the veteran, dated in November 1998, indicated that the 
veteran arrived in a wheelchair, and that it was very hard 
for him to ambulate.  The physician noted that the 
examination had to be administered with the veteran sitting 
on the wheelchair because he could not be lifted to be placed 
on the examination table.  The diagnoses were radiculopathy 
S1 bilateral and of the left L5 nerve.  

To summarize, the evidence reflects that the veteran has not 
worked since approximately 1980.  Additionally, 
contemporaneous medical evidence shows that the veteran is, 
essentially, bound to a wheelchair.  Furthermore, during 
recent VA examinations, it was noted that the veteran 
complained of moderate to severe pain affecting his left 
wrist, knees, and back.  In this regard, the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that lay 
testimony is considered to be competent evidence when 
describing symptoms of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The record reflects that the veteran has other disorders 
which are not service connected, to include congestive heart 
failure.  However, the Board finds that his service-connected 
disabilities, in and of themselves, result in significant 
industrial impairment.  

After reviewing the objective medical evidence in conjunction 
with the veteran's complaints and symptoms, it is the Board's 
judgment that the service-connected ankylosis of the left 
wrist, degenerative disk disease of the lumbar spine, 
residuals of a left elbow injury, and left ilium donor site 
residual scarring, result in such debilitation as to preclude 
the veteran from obtaining and maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  Accordingly, total rating on 
account of individual unemployability due to his service-
connected disability is warranted. 

The Board also notes that, as will be addressed in the REMAND 
portion of this decision, clarification regarding the 
representation of the veteran is required.  However, the 
Board finds that, in the instant case, a de novo review of 
the evidence and a decision on the merits neither subjected 
the veteran to prejudice nor violated VA's statutory duty to 
assist, based on the history of the case.  See 38 U.S.C.A. 
§ 5107 (West 1991).  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Significantly, the Board is of the opinion 
that, because of its decision to grant the veteran's claim 
for entitlement to a total rating for compensation purposes 
based on individual unemployability, the likelihood of the 
veteran being prejudiced by its decision is remote.


ORDER

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
disbursement of monetary funds.


REMAND

Upon reviewing the evidentiary record, the Board notes that 
The American Red Cross (See letter dated in October 1957), 
Puerto Rico Bureau of Veterans Affairs (See May 1980 VA Form 
1-646, Statement of Accredited Representative in Appealed 
Case), and Paralyzed Veterans of America (See letter dated in 
May 1991) have all purported to act on behalf of the veteran 
in a representational capacity over the years.  It is also 
pointed out that, beginning in approximately December 1991, 
the Disabled American Veterans (DAV) has represented the 
veteran in this case, but that no power of attorney 
appointing this organization is of record.  The Board also 
points out that a VA Certification of Appeal, dated in 
December 1998, shows that the veteran is not represented in 
this appeal.  

38 C.F.R. § 20.602 (1998) states, in pertinent part:  "In 
order to designate a recognized organization as his or her 
representative, an appellant must execute a VA Form 21-22, 
'Appointment of Veterans Service Organization as Claimant's 
Representative.'"  (emphasis added).

In addition, 38 C.F.R. § 20.601 (1998) indicates, in part, 
that "[a] specific claim may be prosecuted at any one time 
by only one recognized organization...properly designated to 
represent the appellant."  (emphasis added).  

In the interests of fairness and procedural due process of 
law, the matter of representation must be clarified.  38 
C.F.R. § 20.600 (1998).  Consequently, the veteran should be 
provided with forms for representation in the event that he 
wishes the assistance of the DAV or any other accredited 
service organization.

Regarding the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for blindness of the left eye due to 
VA treatment in March 1995, it is noted that certain VA 
treatment records concerning eye-related treatment have been 
associated with the veteran's claims folder.  These records 
are noted to be dated from February 1996 to April 1996.  In 
addition, a private physician note, dated in June 1996, 
indicates that the veteran had been treated with Coumadin for 
the past 5 months and that he had experienced right eye 
blindness and left eye diplopia since November 1995.  

It is also noted that the veteran, as part of a VA Form 21-
4138, Statement in Support of Claim, received in July 1996, 
indicated that he had been told by VA physicians from Tampa, 
Florida that his loss of vision in both eyes was the result 
of malpractice at the VA hospital in San Juan, Puerto Rico.

The Board also finds that the veteran should be given the 
opportunity to supply any additional evidence, including 
medical records.  The point of emphasis here is in assisting 
the veteran in identifying, and the VA ultimately obtaining, 
any records of pertinence to his claims.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the case is hereby REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
identify all private and VA facilities 
where he has received treatment for his 
claimed disabilities since January 1996.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran.  
The RO should also inform the veteran 
that he may submit additional evidence 
and argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The veteran should be specifically 
requested to identify, regarding all 
specific actions and/or procedures 
concerning his claimed blindness of the 
left eye, the place that such treatment 
was performed.  In addition, the day, 
month, and year of this treatment should 
be specified.  The RO should then obtain 
any of these records which are not on 
file.  Specifically, the veteran should 
be asked to provide the name of the VA 
physician(s) who, he claimed, informed 
him that certain treatment afforded him 
at the San Juan, Puerto Rico VA hospital 
for eye problems constituted malpractice.

3.  The RO should request the VAMC in San 
Juan, Puerto Rico to furnish the original 
records regarding all treatment afforded 
the veteran for eye disorders at that 
facility.  These should include treatment 
records, doctor's orders, and nurses' and 
progress notes.  If the original records 
cannot be furnished, copies of the 
original records should be obtained and 
certified by the appropriate hospital 
administrator.

4.  The RO should clarify whether the 
veteran wishes to be represented, 
including whether he wants to be 
represented by DAV.  If so, he should be 
requested to provide a properly executed 
VA Form 21-22 as provided by 38 C.F.R. § 
20.602 (1998).  The representative, if one 
is appointed, should be afforded the 
opportunity to present written argument on 
the veteran's behalf.

5.  Thereafter, following any additional 
development deemed necessary, the issues 
in appellate status should be 
readjudicated.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

